Title: From Benjamin Franklin to Matthew Maty, 1 July 1773
From: Franklin, Benjamin
To: Maty, Matthew


Sir,
Craven street, July 1. 1773
Our ingenious and worthy Brother Mr. Walsh, having long had an Intention of drawing up from his Minutes a full Account of the numerous Experiments he made on the Torpedo, which Intention his other Avocations have not permitted him to execute, it is but lately that I have obtain’d his Permission to lay before the Society what he had in the meantime been pleased to communicate to me on that very curious and interesting Subject, or I should sooner have put it into your Hands for that purpose: I wish you may now have time to read them before the Recess. With great Esteem, I am, Sir, Your most obedient humble Servant
B Franklin
Dr Maty, Secry. to the Royal Society.
